DETAILED ACTION

1.  Applicant's amendment, filed 8/22/2022, is acknowledged. 

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Kristine Waddell on September 1, 2022. 

In the Claims:
 
4.  In claim 105, line 3, the phrase “skin cancer” has been deleted.  

REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

In view of Applicant argument the antibody combination actually reduced tumor volumes at 18 days as compared to the single antibody treatments, which only slowed the growth rate but did not reverse. A person of ordinary skill would not reasonably expect a inhibitory response that is better than the most potent single antibody treatment when taking into account the total PD-L1 antibody doses were the same for all groups. Thus, the combination treatment group having a significantly more inhibitory effect than the single antibody group is unexpected.

6.  Claims 80, 97-98 and 100-109 are allowable. 

7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 1, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644